Citation Nr: 1517644	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, adjustment disorder, panic attacks with agoraphobia, alcohol abuse, insomnia, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to February 1985, with additional service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in September 2010, the Veteran indicated that he wanted to have a hearing before the Board.  The Veteran was scheduled for a videoconference hearing in September 2012.  However, the record reflects that that the Veteran subsequently cancelled his hearing request.  See the September 2012 statement from the Veteran's representative.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2014).

In the March 2009 rating decision, the RO denied service connection for major depressive disorder and generalized anxiety disorder; however, in light of the evidence of record, including diagnoses of adjustment disorder, panic attacks with agoraphobia, alcohol abuse, insomnia, and PTSD, the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the March 2015 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The VBMS does not contain any additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding service treatment records and/or personnel records, verify the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Air National Guard, and to afford the Veteran a new VA examination to evaluate his claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC), the Veteran's National Guard units, or any other appropriate entity, service treatment records and service personnel records regarding the Veteran's service with the Air National Guard. 

If additional service records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Request from the NPRC, or any other appropriate entity, the Veteran's service personnel records regarding his active duty service from April 1982 to February 1985.  

If service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Air Force and Air National Guard.  

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must identify all psychiatric disorders present at any time since around October 2008, when the Veteran filed his current claim for service connection for an acquired psychiatric disorder.  With regard to each identified disorder, the examiner must provide an opinion as to whether the disorder (1) clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any psychiatric disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the disorder.  

If the examiner concludes that any psychiatric disorder did not clearly and unmistakably exist prior to military service, he or she should opine as to whether it (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.  

If the examiner determines that any psychiatric disorder existed prior to any verified period of ACDUTRA or INACDUTRA, he or she should opine as to whether the disorder was aggravated (permanently worsened) beyond its natural progression during such period of service.  

The examiner is advised that the evidentiary standard for whether a condition existed prior to service in this case is "clear and unmistakable" which is a formidable standard.  It must be medically undebatable that the Veteran's psychiatric disorder existed prior to service. 

If it is not medically undebatable that a psychiatric disorder existed prior to service, the Veteran must be presumed to have been in sound condition upon entry into service and the examiner should not consider whether any psychiatric disorder pre-existed service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran claims that service connection is warranted for his acquired psychiatric disorder.  He reports being diagnosed with passive aggressive personality traits during service and did not receive treatment for the disorder while in service.  Since that time, his psychiatric disorder has worsened and is attributable to his military service.  See the October 2008 statement.  

* The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was an avionic sensor systems specialist.  

* Service treatment records note that in June 1983, the Veteran was evaluated by the mental health clinic and the United States Air Force Hospital after off base misconduct related to alcohol abuse.  It was recommended that he enter a local rehabilitation facility for excessive use of alcohol.  Mental status testing was within normal limits, and the examining physician assessed him with "problem drinking," and passive aggressive personality traits.  

* In January 1984, a physical profile serial report indicates that the Veteran successfully completed a drug and alcohol rehabilitation program.  

* At a May 1989 periodic physical, the examining physician noted no psychiatric abnormalities, defects, or diagnoses.  He was deemed qualified for worldwide military service.  

* In a May 1989 report of medical history, the Veteran denied having or ever having had depression or excessive worry and nervous trouble or any sort.  

* In May 1993, a periodic examination showed no psychiatric abnormalities, defects, or diagnoses.  The Veteran was considered qualified for worldwide military service.  

* In a May 1993 report of medical history, the Veteran denied having or ever having had depression or excessive worry and nervous trouble of any sort.  

* In a November 1993 report of medical history, the Veteran denied having or ever having had depression or excessive worry and nervous trouble of any sort.  The examining physician noted upon questioning the Veteran that there had been marijuana use and alcohol abuse during service.  

* Upon enlistment into the Air National Guard in November 1993, psychiatric testing was normal.  However, the examining physician noted a history of alcohol abuse and considered it not disabling.  

* After discharge from service, VA outpatient treatment records beginning in March 1999 reflect a history of alcohol abuse.  The Veteran reported a family history of alcohol abuse, including his father, stepfather, and siblings.  He denied having any psychiatric problems, but admitted to suffering from physical abuse from his stepfather from age four to fourteen.  

* At an August 2007 VA social work visit, the Veteran was assessed with PTSD with depressed mood.  VA outpatient treatment records thereafter reflect diagnoses of adjustment disorder, generalized anxiety disorder, major depressive disorder, panic disorder with agoraphobia, and insomnia.  

* In a September 2008 statement, a VA nurse indicated that the Veteran has diagnoses for chronic major depression, generalized anxiety disorder, panic attacks with agoraphobia, insomnia, and alcohol dependence.  She indicated that the Veteran is unable to secure employment due to anxiety and panic attacks.  

* In March 2009, the Veteran was afforded a VA examination to determine the etiology of his acquired psychiatric disorder.  He admitted that his alcohol abuse began in the military and has been a problem since that time.  He also reported a history of depression dating back to his childhood, along with some anxiety and fear because of childhood experiences.  Based on a review of the Veteran's medical records and his verbal report, the VA examiner diagnosed the Veteran with chronic alcohol dependence with mild severity, recurrent major depressive disorder with mild severity, and chronic generalized anxiety disorder with mild severity.  The examiner concluded that it is at least as likely as not that the Veteran's alcohol dependence is related to the treatment/symptoms shown during his military service.  As to the depression and anxiety disorders, the examiner opined that it is less likely than not that both are related to his military service.  The examiner concluded that it is "more likely than not that the [V]eteran had these symptoms and disorders prior to his time in the military, and they continue to this day."  

* In June 2010, the Veteran underwent a second VA examination to determine the etiology of his acquired psychiatric disorder.  After review of the claims file and mental status testing, the examiner confirmed the diagnoses of alcohol abuse, continuous; major depressive disorder, recurrent; and generalized anxiety disorder, not otherwise specified.  He concluded that it is less likely than not that the Veteran's generalized anxiety disorder nor his recurrent major depressive disorder are caused by or related to his military service because no psychiatric diagnosis was made during his military service other than substance abuse.  The examiner noted that the Veteran was found to have passive-aggressive traits in June 1983, during his military service, but explained that such traits do not constitute a psychiatric diagnosis, but rather an indication that some passive aggressive symptoms exist.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




